          Case 2:17-cv-00495-JD Document 237 Filed 10/18/18 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

EDDYSTONE RAIL COMPANY, LLC,              :
         Plaintiff/Counter-defendant,     :
                                          :
     v.                                   :        No. 2:17-cv-00495-RK
                                          :
JULIO RIOS, JEREMY GAMBOA,                :
BRIDGER LOGISTICS, LLC,                   :
FERRELLGAS PARTNERS, L.P.,                :
FERRELLGAS, L.P., BRIDGER RAIL            :
SHIPPING, LLC, BRIDGER REAL               :
PROPERTY, LLC, BRIDGER STORAGE, :
LLC, BRIDGER SWAN RANCH, LLC,             :
BRIDGER TERMINALS, LLC, BRIDGER :
TRANSPORTATION, LLC, J.J. ADDISON :
PARTNERS, LLC, J.J. LIBERTY, LLC,         :
BRIDGER ADMINISTRATIVE SERVICES :
II, LLC, BRIDGER ENERGY, LLC,             :
BRIDGER LAKE, LLC, BRIDGER                :
LEASING, LLC, and BRIDGER MARINE, :
LLC,                                      :
             Defendants,                  :
                                          :
BRIDGER LOGISTICS, LLC,                   :
FERRELLGAS PARTNERS, L.P., and            :
FERRELLGAS, L.P.,                         :
             Defendants/Counterclaimants. :


  DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO EXTEND TIME TO FILE
BRIEF IN OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL PRODUCTION OF
           DOCUMENTS UNDER THE CRIME-FRAUD EXCEPTION

       The undersigned Defendants submit the following reply brief in further support of their

October 17, 2018 motion for an extension of time (Dkt. 234), which seeks an additional 21 days

(14 days beyond what Plaintiff is willing to give) to respond to a motion that seeks to destroy

Defendants’ attorney-client privilege.    Defendants offer this reply to correct misstatements

included in Plaintiff’s October 18, 2018 opposition brief (Dkt. 235), and to state that Plaintiff’s

sense of “urgency” appears tactical and inconsistent with its own actions.
              Case 2:17-cv-00495-JD Document 237 Filed 10/18/18 Page 2 of 7




         1.        Plaintiff repeatedly suggests that Defendants’ modest request for an additional 14

days over and above what Plaintiff is willing to give will “affect the ultimate case schedule”

(e.g., Opp’n at 6). There is no apparent basis for this statement, and Plaintiff offers none. There

is no trial date set in this matter, and the parties had agreed prior to Plaintiff’s Motion to Compel

that fact discovery would need to be extended beyond the original October 15 deadline. Plaintiff

altogether fails to describe any real prejudice that will result from the requested extension.

         2.        In the grand scheme of this complex case, the fact that Plaintiff is unwilling to

give Defendants 14 more days to respond to a motion that seeks to invade the attorney-client

privilege suggests that Plaintiff is trying to gain tactical advantage by depriving Defendants of

sufficient time to respond to their inaccurate narrative. Plaintiff chooses its words carefully in

stating that it “prepared [the] motion to compel in two weeks,” without disclosing how long

Plaintiff has been assembling the narrative and authorities that support the Motion to Compel.

         3.        Rather than describing prejudice, Plaintiff attempts to lay the blame for the

schedule shift solely at Defendants’ feet (e.g., Opp’n at 3). Plaintiff fails to mention, however,

that it did not identify any of the 10 witnesses it seeks to depose in this matter until September

13, barely a month before the original close of fact discovery (October 15), and only after

Defendants urged that the parties exchange lists of deponents and begin working together to

streamline the scheduling process. Plaintiff’s counsel then failed to provide any proposed dates

for depositions of the witnesses Defendants intend to depose until weeks later, on October 3.

         4.        To be clear, Defendants do not condemn Plaintiff for these delays, which are not

surprising in a complex case that involves three sets of counsel. Rather, Defendants bring these

matters to the Court’s attention to demonstrate that Plaintiff has not acted with the same sense of

urgency it projects in its opposition brief.



                                                   2
12243786.1\C026759\2388969
              Case 2:17-cv-00495-JD Document 237 Filed 10/18/18 Page 3 of 7




         5.        Without disclosing the foregoing, Plaintiff repeatedly criticizes Defendants on

misleading grounds. Plaintiff faults the size of the document production the BL/FG Defendants

made on August 13, and the fact that Defendants produced their privilege logs and some

documents after the August 13 date for completing document productions. But the size of the

BL/FG Defendants’ production was a direct result of broad search terms that Plaintiff demanded

(which, as Plaintiff notes, netted more than 2 million pages of responsive documents), and the

reality that the BL/FG Defendants had to undertake a massive effort to gather and produce the

enormous search yield during a relatively short time period.

         6.        As to the BL/FG Defendants’ privilege log, as an initial matter, there is nothing in

the Court’s scheduling order (Dkt. 157) requiring that privilege logs be served by August 13.

Indeed, Plaintiff served its own privilege log after August 13.

         7.        Moreover, as a result of the extraordinary volume of documents they produced,

the BL/FG Defendants’ privilege log contains approximately 65,000 entries. It was no small task

to prepare. As the BL/FG Defendants were finishing their privilege log, they identified some

documents that were not, in fact, privileged and promptly produced them (and made Plaintiff

aware that this was the reason for some additional productions after August 13, another fact that

Plaintiff omits from its opposition).

         8.        Notably, Plaintiff has also produced documents after the August 13 deadline,

including but not limited to 8,000 pages produced just a few days ago (on October 15).

         9.        Plaintiff repeatedly suggests that Defendants are to blame for Plaintiff’s tardy

productions, because Defendants purportedly sought “additional documents well after the

document production deadline” (see Opp’n at 2, 3, 5). In actuality, Defendants first raised the

challenge that led to Plaintiff’s October 15 production in a letter dated July 16, 2018. Plaintiff

should have produced these documents (many of which are highly relevant) many months ago.

                                                    3
12243786.1\C026759\2388969
            Case 2:17-cv-00495-JD Document 237 Filed 10/18/18 Page 4 of 7




Instead, Defendants had to navigate through an extensive meet and confer process to cajole

Plaintiff into producing documents relevant to this case. It is misleading for Plaintiff to now

suggest that its resistance to producing such materials is the fault of Defendants.

         10.       Finally, Plaintiff misleadingly suggests that Defendants have been uncooperative

in scheduling depositions (see Opp’n at 5–6). The reality, however, is that the parties are trying

to schedule depositions among three law firms, and where conflicts have arisen on Defendants’

side, it is not the case that all Defendants have had conflicts on the proposed dates (rather, some

are conflicts for Rios and Gamboa’s counsel and some are conflicts for the BL/FG Defendants’

counsel). Compounding this difficulty, Plaintiff has generally given Defendants less than two

weeks’ notice for depositions of key personnel, all of which require extensive preparation and

travel. Contrary to Plaintiff’s argument (at 5-6), proposing a date that does not pan out and then

providing eight days’ notice of a new date is not sufficiently “advance” notice.

         In closing, putting aside the back-and-forth about discovery conduct, Plaintiff does not

explain how an additional 14 days will materially affect or prejudice Plaintiff. Rather, it appears

that Plaintiff seeks to obtain a tactical advantage by rushing Defendants to oppose their Motion

to Compel. Defendants merely request a full and fair opportunity to respond to a motion that

seeks to invade the attorney-client privilege, and there is good cause to grant the extension.

         For these reasons and for the reasons stated in Defendants’ initial motion, Defendants

respectfully request that the court extend the deadline to respond to Plaintiff’s Motion to Compel

Production of Documents under the Crime-Fraud Exception until November 16, 2018.




                                                   4
12243786.1\C026759\2388969
            Case 2:17-cv-00495-JD Document 237 Filed 10/18/18 Page 5 of 7




Dated: October 18, 2018

                                       Respectfully submitted,

                                    By: /s/ Richard L. Scheff
                                       Richard L. Scheff (I.D. No. 35213)
                                       Michael C. Witsch (I.D. No. 313884)
                                       ARMSTRONG TEASDALE, LLP
                                       1500 Market Street
                                       12th Floor, East Tower
                                       Philadelphia, PA 19102
                                       Telephone: (215) 246-3469
                                       Facsimile: (215) 569-8228
                                       rlscheff@armstrongteasdale.com
                                       mwitsch@armstrongteasdale.com

                                       Lawrence G. Scarborough (Admitted Pro Hac Vice)
                                       BRYAN CAVE LEIGHTON PAISNER LLP
                                       1290 Avenue of the Americas
                                       New York, New York 10104
                                       Telephone: (212) 541-2000
                                       Facsimile: (212) 541-4630
                                       lgscarborough@bclplaw.com
                                       Jacob A. Kramer (Admitted Pro Hac Vice)
                                       BRYAN CAVE LEIGHTON PAISNER LLP
                                       1155 F Street, NW
                                       Washington, D.C. 20004
                                       Telephone: (202) 508-6000
                                       Facsimile: (202) 508-6200
                                       jake.kramer@bclplaw.com
                                       Brian C. Walsh (Admitted Pro Hac Vice)
                                       Alicia Ragsdale Olszeski (Admitted Pro Hac Vice)
                                       BRYAN CAVE LEIGHTON PAISNER LLP
                                       211 North Broadway, Suite 3600
                                       St. Louis, Missouri 63102
                                       Telephone: (314) 259-2000
                                       Facsimile: (314) 259-2020
                                       brian.walsh@bclplaw.com
                                       ali.olszeski@bclplaw.com




                                          5
12243786.1\C026759\2388969
            Case 2:17-cv-00495-JD Document 237 Filed 10/18/18 Page 6 of 7




                                       Sarah L. Hartley (Admitted Pro Hac Vice)
                                       BRYAN CAVE LEIGHTON PAISNER LLP
                                       1700 Lincoln Street, Suite 4100
                                       Denver, Colorado 80203
                                       Telephone: (303) 861-7000
                                       Facsimile: (303) 866-0200
                                       sarah.hartley@bclplaw.com

                                       Attorneys for Bridger Logistics, LLC, Ferrellgas
                                       Partners, L.P., Ferrellgas L.P., Bridger Rail
                                       Shipping, LLC, Bridger Real Property, LLC,
                                       Bridger Storage, LLC, Bridger Swan Ranch, LLC,
                                       Bridger Terminals, LLC, Bridger Transportation,
                                       LLC, J.J. Addison Partners, LLC, J.J. Liberty, LLC,
                                       Bridger Admin Services II LLC, Bridger Energy,
                                       LLC, Bridger Lake, LLC, Bridger Leasing, LLC,
                                       Bridger Marine, LLC

                                       -and-

                                       /s/ Jeremy A. Fielding

                                       Julie Negovan, Esquire (1651)
                                       1622 Spruce Street
                                       Philadelphia, PA 19103
                                       Telephone: (267) 546-0623
                                       jn@sprucelaw.com

                                       Jeremy A. Fielding
                                       Kent D. Krabill
                                       Jonathan D. Kelley
                                       Christian A. Orozco
                                       LYNN PINKER COX & HURST, LLP
                                       2100 Ross Avenue, Suite 2700
                                       Dallas, Texas 75201
                                       Telephone: (303) 861-7000
                                       Facsimile: (303) 866-0200
                                       jfielding@lynnllp.com
                                       kkrabill@lynnllp.com
                                       jkelley@lynnllp.com
                                       corozco@lynnllp.com

                                       Attorneys for Defendants Julio Rios and
                                       Jeremy Gamboa




                                          6
12243786.1\C026759\2388969
            Case 2:17-cv-00495-JD Document 237 Filed 10/18/18 Page 7 of 7




                               CERTIFICATE OF SERVICE

         I, Michael C. Witsch, hereby certify that on October 18, 2018, a true and correct copy of

the foregoing Defendants’ Reply in Support of Motion To Extend Time To File Brief In

Opposition To Plaintiff’s Motion To Compel Production Of Documents Under The Crime-Fraud

Exception was filed electronically via the Court’s ECF filing system. This document is available

for viewing and downloading from the ECF system and electronic notification has been sent to

all counsel of record.

                                                     /s/ Michael C. Witsch
                                                     Michael C. Witsch




                                                 7
12243786.1\C026759\2388969
